Citation Nr: 0329082	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  97-03 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for internal 
derangement of the left knee, currently evaluated as 10 
percent disabling.

2.  Entitlement to an initial evaluation in excess of 10 
percent for traumatic arthritis of the left knee.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Emily B. Redman, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1967 to October 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision by the New 
York, New York Regional Office (RO), which continued a 10 
percent evaluation for the veteran's left knee disability.  
Subsequently, in a February 2001 rating decision, the RO 
granted a separate 10 percent evaluation for traumatic 
arthritis of the left knee, effective April 1, 1994.  The 
veteran has continued his appeal.

The Board notes that in his VA Form 9, which was submitted in 
January 1997, the veteran requested a Travel Board hearing.  
In a letter dated January 6, 1999, the RO informed the 
veteran that a hearing had been scheduled for March 18, 1999.  
Subsequently, on March 16, 1999, the veteran requested via 
telephone that the hearing be postponed.  In response, the RO 
sent the veteran a letter dated March 24, 1999, informing him 
that he needed to submit in writing an explanation for his 
request to postpone the hearing.  The veteran did not respond 
to the letter.  Because the veteran has not shown good cause 
for his request to postpone the hearing, the hearing request 
is considered withdrawn.  See 38 C.F.R. § 20.704 (2003).


REMAND

The liberalizing provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) [codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)] and the regulations 
implementing it are applicable to the issues on appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that in May 2002, the RO sent the veteran 
a letter that was intended to comply with the notification 
requirements of the VCAA.  It informed the veteran that if 
the evidence and information requested in the letter were not 
received within 30 days, the RO would decide the claim based 
on the evidence of record and the records of any VA 
examinations and opinions obtained by the RO.  Although the 
time limit for the submission of additional evidence and 
information was consistent with a VA regulation then in 
effect, the United States Court of Appeals for the Federal 
Circuit has invalidated the VA regulation to the extent that 
it authorized VA to deny a claim before the expiration of the 
one-year period for response provided by 38 U.S.C.A. § 
5103(b).  Paralyzed Veterans of America, et al. v. Secretary 
of Veterans Affairs, Nos. 02-7007, -7008, -7009, -7010, (Fed 
Cir., Sep. 22, 2003). 

In addition, the Board has determined that the report of the 
veteran's most recent VA examination is not adequate for 
rating purposes because it does not address all pertinent 
disability factors set forth in 38 C.F.R. §§ 4.40, 4.45 
(2003).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In light of these circumstances, the case is hereby REMANDED 
to the RO for the following action:

1.  The RO should send the veteran a 
letter providing the notice required 
under 38 U.S.C.A. § 5103.  The RO should 
inform the veteran that any evidence and 
information submitted in response to the 
letter must be received by the RO within 
one year of the date of the RO's letter 
and that he should inform the RO if he 
desires to waive the one-year period for 
response.  

2.  The RO should then undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO is 
unable to obtain any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and his representative 
and request them to submit the 
outstanding evidence. 

3.  When all indicated record development 
has been completed, the veteran should be 
scheduled for a VA orthopedic examination 
for the purpose of determining the 
current severity of his service-connected 
internal derangement of the left knee and 
traumatic arthritis of the left knee.  
The claims file and a copy of this Remand 
must be made available to and reviewed by 
the examiner.

All indicated studies, including X-rays 
and range of motion studies in degrees, 
should be performed.  

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the degree of severity of any 
pain.  

The examiner should provide an opinion 
concerning the degree of severity of any 
instability or subluxation of the left 
knee.  The examiner should also determine 
if the knee locks and if so the frequency 
of the locking.  

Tests of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the examiner.  
If feasible, the examiner should assess 
the additional functional impairment due 
to weakened movement, excess 
fatigability, or incoordination in terms 
of the degree of additional range of 
motion loss.   

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss.  

The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability to 
work.  The rationale for all opinions 
expressed should also be provided.

4.  Thereafter, the RO should undertake 
any other indicated development and 
readjudicate both the issues on appeal.  
If any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the RO should issue a supplemental 
statement of the case and afford the 
veteran and his representative an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




